 

PD- 41E (Rev. 01/15)

\..-WAUKEE POLICE DEPARTMENT

TEMPORARY SUSPENSION OF MEMBER REPORT —

 

SUSPENDED MEMBER:
(NAME, RANK & EMPLOYEE I.D. NO.)

Detective Shannon Lewandowski

 

DATE, TIME & LOCATION OF INCIDENT:

01-23-2015 - 1500 - Milwaukee County Children's Court

 

COMPLAINANT:

Judge David Swanson

 

 

 

 

CHARGED WITH: N/A
INCIDENT, CITATION OR |.A.D. #: N/A
DATE, TIME 8 LOCATION OF ARREST: | N/A
ARRESTED BY: . N/A

 

SUPERVISOR IN CHARGE OF
INVESTIGATION:

 

Lt Johnny Sgrignuoli

This supervisor shall be responsible for keeping |.A.D, apprised as to the progress of the case.

 

FACTS OF INCIDENT: According to Judge Swanson, on Friday, January 23, 2015 while off-duty and present in Brch#11 of the
Milwaukee County Children’s Court Center, Detective Lewandowski was observed by a Milwaukee County Deputy Sheriff court
room bailiff, video recording the court proceedings with her cell phone. When ordered to cease recording, Detective
Lewandowski identified herself as a member of the department and argued with the deputy causing Judge Swanson to interrupt
the court proceedings and order Det Lewandowski to delete the recordings from her phone. Judge Swanson contacted me and

described the conduct as contemptuous.

If only police powers suspended, include status of member if determined to be unfit to perform in even a restricted capacity, e.g., sick leave or other paid leave

 

(vacation or compensatory time).

 

CODE OF CONDUCT VIOLATION: 3.04
POLICE EQUIPMENT RECOVERED;
X] Badge C1 Call Box Key CJ Long Baton
1 Cap Shield CJ Oleoresin Capsicum CJ Police Portable Radio
(1 Handcuffs C1 Body Armor

Firearm
( Identification Card
Comments/Notes: addl equipment at D#3

LD Expandable Baton (J Other (explain below)

If only police powers are suspended, allow member to retain |.D. and call box key.

 

RECOVERED EQUIPMENT DELIVERED TO;

Dist. #3 shift CO office

 

DATE, TIME & LOCATION OF

01-24-2015 JN o3o” st

 

SUSPENSION:
SUSPENDED BY:

(J Complete Suspension
& Suspension of Police Powers Only

 

Lt. Sgrignuoli/Captain Smith

 

MEMBER’S DEMEANOR & FITNESS FOR
DUTY:

Calm

 

INSTRUCTIONS TO MEMBER:

&] His/Her arrest powers are suspended.
&) He/She shall not carry a weapon or firearm during this period of suspension.*

(] He/She shall abide by the Department Code of Conduct.

(] He/She shall not wear a police uniform whether “complete” or “police power only” suspension.
{K] He/She shall honor court subpoenas during this period of suspension.

{] He/She shall comply with reporting procedures as outlined in SOP 870.15(D):

“Any department member whose suspension with pay exceeds seven (7) consecutive calendar days
shall report to their commanding officer, or shift commander if the commanding officer is unavailable,
on at least a weekly basis (or more often as determined necessary by the commanding officer) during

the member's normal tour of duty hours.”

 

NOTIFICATIONS MADE TO:

AC Leibold & DI Brunson

For deactivation of I.D. card, check one: CJ 1.5.0 [) 1.7.0

 

SUBMITTED BY:

 

Lt Johnny Sgrignuoli DATE: 01-24-2015

 

 

If a category is not applicable, indicate with “N/A”.

Police members who are suspended from duty, suspended of police powers, or discharged pending appeal, are relieved of the

responsibility to perform. those tasks requiring the exercise of official police powers and are not dul

Case 2:16-cv-01089-WED Filed 06/21/19

authorized to exercise

  
    

EXHIBIT

el of af Beume 86-13

 
police powers under any circumstance. ch police members are not deemed tobe pe. officers and shall not go armed with
a concealed or dangerous weapon as defined by State Statutes in any official capacity.

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 2 Document 86-13

 
